Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 31, and 36-40 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31, and 36-40 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 21-30 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards the authorization of a vending machine transaction by receiving identifying information (ID).  This is a long-standing commercial practice performed by consumers providing various forms of identifying information.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation. As stated in Alice, § 101 may be applicable even where the claims are drafted to generally recite an apparatus (that performs the method).
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instruct the artisan to apply it (the method) across generic computing technology at the time of filing.  Biometric readers and their use in acquiring biometric identification of consumers had become generic computing technology by the time of filing.  See, e.g., US 11/537,618, “Biometric Authorization of Electronic Payments” (2006); Biometric Authentication. Types of biometric identifiers, https://www.theseus.fi/bitstream/handle/10024/44684/Babich_ Aleksandra.pdf; US 2002/0022966:
Biometric recognition is becoming an increasingly attractive method of providing security authorization for a transaction, as the price of biometric equipment continues to drop in the face of increased exposure to charge card fraud. Typically, the use of biometric recognition involves a commercially available, or proprietary product, capable of measuring aspects of a unique biological characteristic, such as a fingerprint, or a retina scan.

¶ [0079].  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document/object, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 31, and 36-40 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. 2017/0323278 to Unnerstall, in view of U.S. 2014/0195377 to Kraft et al.. 
With respect to Claim 31, and 36, Unnerstall teaches a vending machine (smart self-service kiosk), and method of selling goods automatically (Abstract), the method comprising: providing goods on a shelf of a vending machine ([0003];[0020],kiosk); reading biometric data of a user ([0004]) in order to identify the user ([0004]); processing payment of the user according to the biometric data; and releasing the goods after receiving the payment ([0085]). 
Unnerstall teaches a communication unit (FIG. 2, 210) that is connected to the shelf, the automatic payment terminal and the at least one biometric reader for transferring data between the vending machine and a remote computer, ([0021], monitoring inventory and adjusting the price teaches communicating with the shelf and payment terminal; communicating with devices to determine user/account metric teaches communicating with reader) and a recorder for recording stock of the goods; ([0021], managing inventory teaches recording stock of the goods)  wherein the communication unit comprises a unique electronic address for identifying the vending machine, the automatic payment terminal or both; (this is inherent in communicating packets of information across a network) wherein the unique electronic address is associated with characteristics of the vending machine or the goods ([0021], teaching identifying goods).
Unnerstall fails to expressly teach, but Kraft teaches a kiosk comprising a label dispenser for providing labels to the goods. [0079-80]  Kraft discusses a need to facilitate convenient sale and purchasing of goods over the internet, including dispensing labels. [0002]  It would have been obvious to one of ordinary skill in the art to modify Unnerstall to include a label dispenser for providing labels to the goods, so as to allow consumers to conveniently ship their products after purchase.

With respect to Claim 37, Unnerstall teaches wherein the reading biometric data of the user comprises recognizing facial feature of the user. ([0031])
With respect to Claim 38, Unnerstall teaches wherein the facial recognition system comprises an illuminator for identifying the user in the night. ([0070], a camera has flash for use in the dark)
With respect to Claim 39, Unnerstall teaches providing personalized information to the user. (see “customizable” experience throughout)
With respect to Claim 40, Unnerstall teaches wherein the shelf comprises an ejector for releasing the goods automatically after clearing payment at the automatic payment terminal. (FIG. 2, dispenser component)
With respect to Claim 36, Unnerstall fails to expressly teach a label dispenser comprises a matrix barcode printer for presenting a matrix barcode to at least one of the goods. But Kraft teaches including an image and code to the label. [0068] Under the same rationale as Claim 31, it would have been obvious to one of ordinary skill in the art to modify Unnerstall to include this limitation.   
Alternatively, a matrix barcode is printed matter upon the label, which is not patentably distinct.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, __F.3d__, 2004 WL 1068957 (Fed. Cir. May 13, 2004)(Claim at issue was a kit requiring instructions and a buffer agent.  The federal Circuit held that the claim was anticipated under 102 by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.)  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)(“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability…[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).

Response to Remarks
Applicant’s remarks submitted on 5/6/2022 have been considered, but are not persuasive where objections/rejections are maintained.  
As per § 101 the claims continue to recite inventions including a method of conducting a transaction at a kiosk or vending machine, involving the use of biometric information for authentication, which was an abstract idea (widely practice commercial activity) at the time of filing.  For example, fingerprints have long been used at banks, when making a deposit, etc.  The amendment fails to add an innovative concept to the abstract idea under prong 2 or significantly more under Part 2B.  A label dispenser may be extraneous to the abstract idea, but it is not novel.  Applicant, upon traversal, is advised to specifically point to the innovative concept offered by the present invention.  Merely applying the abstract idea in the are of a kiosk or vending machine.
As per the prior art, Unnerstall inherently teaches the kiosk having a unique identifier as is necessary for packet communication across a network, and it teaches identifying the goods therein.  As such, Unnerstall inherently teaches a unique address for the kiosk and unique identifier tied to the goods therein.  Moreover, monitoring inventory also teaches the identification of goods in the kiosk (albeit these identifiers need not be unique).  A wide area network teaches the kiosk being identifiable across localities to deliver offsite metric or account information to the proper consumer/kiosk.  Nevertheless, Kraft has been added to teach a kiosk for receiving, labeling, and delivering goods across a network.  Kraft also teaches consumer goods having model numbers. Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696